DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/19/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/18/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term “excellent” as used in “having an excellent strength and acid resistance” in claims 1 and 6 is a relative term which renders the claim indefinite. The term "excellent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Excellent” may refer to a specific range or be relative to a specific composition or be relative to a specific number, no such range, composition, or number has been defined. Further, it is not clarified what would constitute “acid resistance” therefore a person having ordinary skill in the art could not determine the scope of the invention. The phrase “having an excellent strength and acid resistance” shall be interpreted as not being present.
The term "elongation" in claim 4 is a term which renders the claim indefinite.  Elongation may refer to a ratio of the dimensions of the product, to ratios of dimensions of crystal grains, to other ratios of dimensional measurements, or to a measurement of dimensions following a tensile test and a person having ordinary skill in the art would not be apprised of the scope of the invention. The term “elongation” will be interpreted as requiring an elongation at breaking in a tensile test.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tento et al. (JP-2001032050-A), hereinafter Tento, references are made to the English translation provided from EPO.
Regarding Claim 1, Tento teaches a ferritic stainless steel (P. 1 Par. 1) comprising the composition shown in Table 1.
Table 1
Element
Claim
Tento
Citation
Relationship
C
0.1-0.2
0.1 or less
P. 3 Par. 2
Overlapping
N
0.005-0.05
0.05 or less
P. 3 Par. 3
Overlapping
Mn
0.01-0.5
1.5 or less
P. 3 Par. 5
Encompassing
Cr
12-19
8-18
P. 3 Par. 8
Overlapping
Ni
0.01-0.5
0.1-2.5
P. 3 Par. 9
Overlapping
Cu
0.3-1.5
0.1-2.5
P. 3 Par. 9
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Tento does not explicitly teach the claimed number of carbides having a diameter of 100 nm or more per unit area is 50 ea/100µm2 to 200 ea/100µm2.
Examiner notes that according to P. 10 Par. 2-6 of the instant specification, sufficient carbide precipitation occurs when Equation 1 has a value less than 1000 and when the coiling temperature is below 650˚C, and further according to P. 6 Par. 2 when the carbon content is less than 0.2.
Tento further teaches a method of production including heating to 1100-1250˚C, a total reduction of at least 30%, and a coiling temperature of 600-800˚C (P. 4 Par. 8) which results in a value of Equation 1 being 765-1425 which overlaps the specification’s value of Equation 1 being less than 1000.
2 to 200 ea/100µm2.

Regarding Claim 2, Tento teaches the claim elements discussed above. Tento further teaches the average grain size being 5-50 µm (P. 4 Par. 5) which overlaps the claimed average crystal grain diameter is 10 µm or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, Tento teaches the claim elements discussed above. While Tento further teaches an upper limit of the yield strength of 500 MPa in order to minimize springback and optimize shape fixability in a bending process (P. 4 Par. 5), Tento also discloses samples having the taught composition and processing of Tento resulting in a yield strength of 538 MPa ([0040], Table 2 Specimen 12) which is within the claimed tensile strength is 520 MPa or more. Tento further teaches the increase of strength in order to provide for a general structural material not requiring special designs (P. 2 Par. 5).
Since Tento discloses specimens according to the composition and processing which exhibit 520 MPa or more, and the motivation to have a lowered strength according to Tento is to optimize a process which is not utilized in the claimed method, it would have been obvious to a person having ordinary skill in the art to produce a product with a strength greater than 520 MPa when the desired product does not necessitate the use of a bending step in the processing in order to produce a product with higher strength.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 5, Tento teaches the claim elements discussed above. 
Tento does not explicitly teach the claimed critical current density I-crit in a 5% sulfuric acid atmosphere is 10 mA or less.
Examiner notes that according to P. 7 Par. 4 of the instant specification, the claimed critical current density may be obtained by having a composition comprising not less than 0.3% copper.
Since Tento teaches the composition required by the specification, a person having ordinary skill in the art would have expected Tento to exhibit the claimed critical current density I-crit in a 5% sulfuric acid atmosphere is 10 mA or less.

Regarding Claim 6, Tento teaches a ferritic stainless steel (P. 1 Par. 1) comprising the composition shown in Table 2.
Table 2
Element
Claim
Tento
Citation
Relationship
C
0.1-0.2
0.1 or less
P. 3 Par. 2
Overlapping
N
0.005-0.05
0.05 or less
P. 3 Par. 3
Overlapping
Mn
0.01-0.5
1.5 or less
P. 3 Par. 5
Encompassing
Cr
12-19
8-18
P. 3 Par. 8
Overlapping
Ni
0.01-0.5
0.1-2.5
P. 3 Par. 9
Overlapping

0.3-1.5
0.1-2.5
P. 3 Par. 9
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Tento further teaches hot rolling and mild cold rolling of the ferritic stainless steel (P. 5 Par. 2) which is the same as the claimed method of manufacturing comprising hot-rolling and cold-rolling a ferritic stainless steel slab.
Tento further teaches a method of production including heating to 1100-1250˚C, a total reduction of at least 30%, and a coiling temperature of 600-800˚C (P. 4 Par. 8) which results in a value of Equation 1 being 765-1425 which overlaps the claimed value of Equation 1 during hot rolling satisfies  1000 or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 7, Tento teaches the claim elements discussed above. Tento further teaches processing such that a value of Equation 1 is 765-1425 as discussed above, which encompasses the claimed value of Equation 1 satisfies 800-1000.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 8, Tento teaches the claim elements discussed above. Tento further teaches the heating before hot rolling being 1100-1250˚C (P. 4 Par. 8) which is within the claimed RHT (slab reheating temperature) is below 1250˚C, the total reduction amount is more than 30% (P. 4 Par. 8) 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 9, Tento teaches the claim elements discussed above. 
Tento does not explicitly teach the claimed number of carbides having a diameter of 100 nm or more per unit area is 50 ea/100µm2 to 200 ea/100µm2.
Examiner notes that according to P. 10 Par. 2-6 of the instant specification, sufficient carbide precipitation occurs when Equation 1 has a value less than 1000 and when the coiling temperature is below 650˚C, and further according to P. 6 Par. 2 when the carbon content is less than 0.2.
Tento teaches a method of production including heating to 1100-1250˚C, a total reduction of at least 30%, and a coiling temperature of 600-800˚C (P. 4 Par. 8) which results in a value of Equation 1 being 765-1425 which overlaps the specification’s value of Equation 1 being less than 1000 as discussed above.
Since Tento teaches the composition and processing according to the specification, a person having ordinary skill in the art would have expected the ferritic stainless steel of Tento to exhibit the claimed number of carbides having a diameter of 100 nm or more per unit area is 50 ea/100µm2 to 200 ea/100µm2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736